Appeal by the employer and insurance carrier from an award of compensation for the aggravation of a pre-existing tuberculosis. Claimant suffered a right inguinal hernia as the result of an accident arising out of and in the course of his employment. He was operated on and thereafter it was found that his tubercular condition had become activated. There is medical testimony to sustain the finding that the aggravation of his pre-existing tuberculosis was causally related to the accident and consequential ojieration. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.